[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-15755                  MARCH 16, 2007
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________               CLERK


                  D. C. Docket No. 06-01541-CV-WSD-1

BRUCE SIMMONS,

                                                    Plaintiff-Appellant,

                                  versus

JAMES EDMONDSON, C.J.
GERALD BARD TJOFLAT, et al.,

                                                    Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________



                            (March 16, 2007)



Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Pro se federal prisoner Bruce Simmons appeals the sua sponte dismissal of

his civil rights complaint alleging violations of his constitutional rights under

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 91 S. Ct. 1999,

2004-05 (1971), and seeking injunctive and declaratory relief. The district court

sua sponte dismissed Simmons’ complaint for failing to state a claim pursuant to

28 U.S.C. § 1915A(b)(1), because the defendants, all federal judges, were

protected by absolute immunity. Simmons asserts this was error and the

defendants are not protected by absolute immunity because he has no adequate

remedy at law. Rather, he asserts this suit is his only adequate remedy. Finally, he

contends the district court erred by dismissing his complaint with prejudice without

giving him the opportunity to amend it. We affirm the district court.     We review

de novo a sua sponte dismissal for failure to state a claim under 28 U.S.C.

§ 1915A(b)(1). Leal v. Georgia Dept. of Corr., 254 F.3d 1276, 1279 (11th Cir.

2001). According to 28 U.S.C. § 1915A(a), “[t]he [district] court shall review . . .

as soon as practicable after docketing, a complaint in a civil action in which a

prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity.” Upon review, the district court is to identify cognizable

claims or dismiss the complaint or portions thereof that are frivolous or fail to state

a claim upon which relief may be granted. 28 U.S.C. § 1915A(b).



                                           2
      “A claim is frivolous if it is without arguable merit either in law or fact.”

Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001). In the context of 28 U.S.C.

§ 1915(e)(2)(B)(i), we have held “[a] district court may conclude a case has little

or no chance of success and dismiss the complaint before service of process when

it determines from the face of the complaint that the factual allegations are ‘clearly

baseless’ or that the legal theories are ‘indisputably meritless.’” Carroll v. Gross,

984 F.2d 392, 393 (11th Cir. 1993).

      “[A] complaint should not be dismissed for failure to state a claim unless it

appears beyond a doubt that the plaintiff can prove no set of facts in support of his

claim which would entitle him to relief.” Marsh v. Butler County, Ala., 268 F.3d

1014, 1022 (11th Cir. 2001). A complaint also fails to state a claim “when its

allegations—on their face—show that an affirmative defense bars recovery on the

claim.” Id.

      Federal judges are immune to injunctive and declaratory relief. Bolin v .

Story, 225 F.3d 1234, 1242 (11th Cir. 2000). The question in this case is the same

as that considered in Bolin, and the answer is dictated by that case. Because

federal judges are immune to injunctive and declaratory relief, and because the




                                           3
defendants in this case are all federal judges, the district court did not err in

dismissing the complaint for failure to state a claim.1

       Further, Simmons’ allegations hinge on the idea we violated our own

precedent by ruling on issues he raised in a supplemental brief. However, he asked

us for permission to file such a brief, and we specifically granted his request. On

this basis, his complaint is frivolous in two additional ways. First, he invited any

error which he now claims resulted from the manner in which his appeal was

handled. See United States v. Jernigan, 341 F.3d 1273, 1290 (11th Cir. 2003)

(under the invited-error doctrine, where a party stipulates to the admission of

evidence, he is precluded from objecting to the same evidence on appeal). Second,

his argument presumes we are in all cases bound to apply our own rule barring

issues raised for the first time in a supplemental brief, which we are not. See e.g.

McGinnis v. Ingram Equipment Co., Inc., 918 F.2d 1491, 1495 (11th Cir. 1990)

(addressing arguments raised in a supplemental brief under this Court’s “practice

of reading briefs liberally to ascertain the issues on appeal”).

       Finally, contrary to Simmons’ argument, the district court did not err by

failing to give him the opportunity to amend his complaint prior to dismissing it



       1
          This is not precisely the ground on which the district court based its ruling, but we
may affirm on any adequate ground. Parks v. City of Warner Robins, 43 F.3d 609, 613 (11th
Cir. 1995).

                                                 4
with prejudice as no amendment could have overcome the defendants’ immunity

and would have been futile. See Medberry v. Butler, 185 F.3d 1189, 1193 (11th

Cir. 1999).

      Accordingly, we affirm the dismissal of Simmons’ complaint.

      AFFIRMED.




                                        5